EXHIBIT 10.2
 
AGREEMENT AND RELEASE
 
THIS AGREEMENT AND RELEASE (this “Agreement”), dated as of January 31, 2011, is
by and among BigString Corporation, a Delaware corporation (the “Company”), and
the party identified on the signature page hereto (the “Releasor”).
 
WHEREAS, the Company previously issued warrants to purchase shares of the
Company’s common stock, par value $.0001 per share (“Common Stock”), to the
Releasor as designated on the signature page hereto (collectively, the
“Warrants”);
 
WHEREAS, in addition to the Warrants, the Company issued to the Releasor
promissory notes convertible into shares of Common Stock (collectively, the
“Notes”);
 
WHEREAS, the Company owns nine million nine hundred seventy-four thousand six
hundred (9,974,600) shares of the common stock of PeopleString Corporation
(“PeopleString Common Stock”); and
 
WHEREAS, in exchange for the transfer by the Company of the number of
unregistered shares of PeopleString Common Stock set forth on the signature page
hereto, the Releasor has agreed to (i) forfeit all of its Warrants to the
Company for cancellation, (ii) extend the maturity date of each of the Notes by
two (2) years, (iii) a 12-month lockup period with respect to the shares of
PeopleString Common Stock being transferred hereunder and (iv) provide the
release set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Releasor hereby
agree as follows:
 
1. Payment of Consideration.  The Company hereby transfers to the Releasor the
number of shares of PeopleString Common Stock as set forth on the signature page
hereto (the “Shares”).  The Company will make all necessary arrangements for one
or more certificates representing the Shares to be issued in the name of and
delivered to the Releasor and for the books and records of PeopleString
Corporation to reflect the Releasor as the holder of the Shares.  The
certificate(s) representing the Shares shall contain a customary legend that the
Shares represented by the certificate(s) have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and, therefore, are
subject to certain transfer restrictions.  In consideration of the transfer of
the Shares by the Company, the Releasor hereby covenants, agrees and binds
itself unto the Company as set forth below.
 
2. Lockup Period.  For a 12-month period commencing on the date of this
Agreement and ending on January 30, 2012, the Releasor will not sell or
otherwise transfer the Shares to any other person or entity without the express
written consent of the Company.  The transfer agent for the PeopleString Common
Stock will be notified of such restriction and asked to reflect same in the
transfer books of PeopleString Corporation.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Extension of Notes.  In exchange for the transfer of the Shares from the
Company as provided in Section 1 above, the maturity date of each of the Notes
issued by the Company to the Releasor shall be extended by two (2) years as
follows:
 
Note issued on May 1, 2007 – original maturity date of May 1, 2010 is now
extended to May 1, 2012:
 
Note issued on February 29, 2008 – original maturity date of February 28, 2011
is now extended to February 28, 2013; and
 
Note issued on June 23, 2009 – original maturity date of June 23, 2011 is now
extended to June 23, 2013.
 
As a result of this Agreement, each of the Notes will be amended to reflect the
extension of its maturity date.
 
4. Forfeiture of Warrants.  In exchange for the transfer of the Shares from the
Company as provided in Section 1 above, the Releasor shall forfeit and deliver
to the Company the Warrants designated on the signature page hereto, and the
Releasor hereby agrees that the Company shall immediately cancel such Warrants,
and, as a result, the Warrants shall have no further force and effect.
 
5. Release.  In exchange for the transfer of the Shares from the Company as
provided in Section 1 above, the Releasor hereby releases and gives up any and
all direct and indirect present and future claims and rights which it may have,
including those of which it is not aware (collectively, “Claims”), against the
Company and all present and former directors, officers, employees and
shareholders of the Company, and all of their respective predecessors,
successors, assigns, joint venture partners, assignees, grantees, fiduciaries,
agents, representatives and attorneys, and the heirs, executors and
administrators of such of the foregoing as are natural persons, and all persons
acting by, though, under or in concert with any of the foregoing (collectively,
the “Releasees”), including, but not limited to, any Claims arising out of or
related to the Warrants or any default by the Company under any of the Notes
through the date of this Agreement, including any Claims for default interest or
penalty payments under the Notes.  The Company agrees that, notwithstanding the
foregoing, the Releasor is not releasing or giving up any Claims it may have
against the Company for payment of principal and ordinary interest under any of
the Notes or that arise under this Agreement.  The Releasor will not seek any
further consideration from the Company for making this release of Claims and
rights, including, but not limited to, attorneys’ fees or costs of suit.  The
Releasor is bound by this release of Claims and rights.  Anyone who succeeds to
the rights and responsibilities of the Releasor is also bound.
 
6. Releasor Representations and Warranties.  The Releasor hereby represents and
warrants to the Company as follows:
 
(a)           The Releasor is an “accredited investor” as such term is defined
in Regulation D promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
unregistered securities of United States publicly-owned companies in the past
and, with its representatives, has such knowledge and experience in the
financial, tax and other business matters as to enable the Releasor to utilize
the information regarding PeopleString Corporation and the Company available to
it to evaluate the merits and risks of and to make an informed investment
decision with respect to the Shares.  The Releasor is able to bear the risk of
an investment in the Shares for an indefinite period and to afford a complete
loss thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The Releasor is acquiring the Shares for its own account, for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.
 
(c)           The Releasor has reviewed a copy of the prospectus forming a part
of PeopleString Corporation’s registration statement on Form S-1 (Registration
No. 333-163290), and other filings of PeopleString Corporation and the Company
on file with the SEC.
 
(d)           The certificate representing the Shares shall bear a legend
substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO PEOPLESTRING CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
IN ADDITION, PURSUANT TO AN AGREEMENT AND RELEASE BETWEEN WHALEHAVEN CAPITAL
FUND LIMITED AND BIGSTRING CORPORATION, THE SHARES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED PRIOR TO
JANUARY 31, 2012, FOR ANY REASON WHATSOEVER, WITHOUT THE EXPRESS WRITTEN CONSENT
OF BIGSTRING CORPORATION.
 
(e)           The Releasor understands that the Shares have not been registered
under the Securities Act and are being transferred to the Releasor by the
Company upon reliance of an exemption from registration.  Accordingly, the
Releasor will not sell, offer to sell, assign, pledge, hypothecate or otherwise
transfer any of the Shares unless pursuant to an effective registration
statement under the Securities Act, or unless an exemption from registration is
available.
 
(f)           The Releasor understands that no United States federal or state
agency or other governmental or state agency has passed on or made
recommendations or endorsement of the Shares or the suitability of the
investment in the Shares.
 
7. Covenant Not to Sue.  The Releasor acknowledges that this Agreement is a
legally binding document and that by signing it, the Releasor represents that it
has not, will not, and cannot file, commence, assist in or maintain any
arbitration, grievance, charge, or complaint or other proceeding with any
governmental unit, administrative agency, or court of law or equity and any
government institution against the Company relating to any Claims that are
subject to the release contained in Section 3 above.  The Releasor acknowledges
that by agreeing to the terms and conditions of this Agreement, it is expressly
and knowingly giving up its rights to pursue any and all Claims that are subject
to the release contained in Section 3 above.  The Releasor further agrees that
no fact, evidence, event or transaction currently unknown to it but which
hereinafter may become known to it shall affect in any way or manner the final
and unconditional nature of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Choice of Law and Forum.  The parties agree that this Agreement is made and
entered into in the state of New Jersey and shall in all respects be
interpreted, enforced and governed under the laws of the state of New Jersey,
without regard to the conflict of laws principles thereof.  The language of all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against any party.  For purposes of
any proceeding involving this Agreement or any of the obligations hereunder, the
parties hereby submit to the exclusive jurisdiction of the courts of the state
of New Jersey.
 
9. No Violation.  This Agreement shall in no way be construed as an admission by
any party of the violation of any law, regulation or prohibition or of any duty
owed to any other party.
 
10. Construction.  Wherever herein the singular number is used, the same shall
include the plural, and the masculine gender shall include the feminine and
neuter genders, and vice versa, as the context shall require.
 
11. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
12. Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining provisions shall not be affected and the illegal or
invalid provisions shall be deemed not to be a part of this Agreement.
 
13. Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
fully supersedes any and all prior agreements and understandings, written or
oral, between the parties pertaining to such subject matter.
 
14. Section Headings.  The section headings in this Agreement are inserted only
as a matter of convenience and reference and are not to be given any effect
whatsoever in construing any provision of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
15. Notices.  Any notices, requests, demands and other communications relating
to this Agreement shall be in writing and shall be effective upon delivery to
any party hereto either (a) in person, (b) by reputable overnight courier with
charges prepaid, or (c) by certified or registered mail, postage prepaid.  The
addresses for any such communications shall be as follows:
 

  If to the Company: BigString Corporation     157 Broad Street     Suite 109  
  Red Bank, New Jersey 07701     Attn: Darin M. Myman, President     and Chief
Executive Officer         With a copy to: Paul T. Colella, Esq.     Giordano,
Halleran & Ciesla, P.C.     125 Half Mile Road     Suite 300     Red Bank, New
Jersey 07701         If to the Releasor:    To the address indicated on the
signature page hereto         With a copy to: Grushko & Mittman, P.C.     515
Rockaway Avenue     Valley Stream, New York 11581

 
16. Review.  Each party has been advised to consult with an attorney prior to
executing this Agreement.  Each party acknowledges and agrees that it has
carefully considered this Agreement, that it is competent to execute this
Agreement, that it has carefully read and fully understands this Agreement, and
that it has executed this Agreement voluntarily and with full understanding of
its terms and consequences.  Each party further represents that any release of
Claims is given in return for consideration specified in this Agreement.  This
Agreement shall become enforceable and effective upon the complete execution of
this Agreement by both parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AGREEMENT AND RELEASE


Please acknowledge your acceptance of the foregoing Agreement and Release by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

  BIGSTRING CORPORATION     a Delaware corporation            
By:
/s/ Darin M. Myman     Name: Darin M. Myman     Title: President and Chief
Executive Officer             Dated: As of January 31, 2011  


RELEASOR
NUMBER OF SHARES OF PEOPLESTRING COMMON STOCK TO BE TRANSFERRED BY BIGSTRING
CORPORATION
WHALEHAVEN CAPITAL FUND LIMITED
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
Fax: (441) 295-5262
 
By:  /s/  Eric Weisblum as attorney-in-fact for Arthur Jones       
(Signature)
     Arthur
Jones                                                                           
(Print Name)
     Director                                                                                    
(Print Title)
 
1,500,000
 
 
WARRANTS TO PURCHASE BIGSTRING CORPORATION COMMON STOCK:
 
February 28, 2008 – Warrant to purchase 833,333 shares of Bigstring Corporation
Common Stock
August 25, 2008 – Warrant to purchase 729,167 shares of Bigstring Corporation
Common Stock
June 23, 2009 – Warrant to purchase 2,500,000 shares of Bigstring Corporation
Common Stock
 

 
 
6